Order

Novernber 17, 2010

Docket Calendar
Nurnber Case Name Number
140296 Bovvens v ARY, lnc 2
1395 05 Harned v Wayne County 4
140297] In re Investigative Subpoenas 7
140299]

140817-24 Iron Mountain v Naftaly 6
1399'78 Ligons v Crittenton Hospita1 3
140814 Mid]and Cogeneration v Nafta1y 5
140514-5 People v Hailey (Arthur) 1
141009 People v Slaughter (Mark) 8

Michigan Supreme Court
Lansing, Michigan

Marilyn Kelly,
Chief_]us\“icc

Michael F. Cavanagh
Maura D. Corrigan
Robert P. Young, _`[r.
Stephen  Markman
Diane M. Hathaway

Alton Thomas Davis,
justices

Oral Arguments on Applications

140683
140685
140723
140510
140744
140153
139833
140422
140193
140322

Ciarke v Richco Construction

Drake v City of Benton Harbor
Ferdon v Sterling Perfonnance, lnc.
People v Bonilla-Machado (Johnny)
People v Brandt (Terry)

Peop1e v Breidenbach (Anthony)
People v Jones (John)

Peop1e v McCauley (Dedrick)
Plunkett v Dept of Trans

Pollard v Suburhan Mobihty Authority

Session Calendar for argument and submission

On order of the Court, on the Court’s own motion, the oral argument of these
cases is ADJOURNED. The Clerk is directed to place these cases on the january 2011

 

I, Corbin R. Davis, C1erk of the Michigan Supreme Court, certify that the
foregoing is a true and complete copy of the order entered at the direction of the Court.

November 17, 2010

Clerk